UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4243


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TOMAS ALVAREZ-ALVAREZ,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:17-cr-00266-TSE-1)


Submitted: October 23, 2018                                   Decided: October 25, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Shannon S. Quill, Assistant Federal Public
Defender, Caroline S. Platt, Appellate Attorney, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Alexandria, Virginia, for Appellant. Evan Palmer Clark, Special Assistant
United States Attorney, Michael David Minerva, Special Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Tomas Alvarez-Alvarez pled guilty, without a plea agreement, to illegal reentry

after deportation or removal, in violation of 8 U.S.C. § 1326(a) (2012). The district court

sentenced Alvarez to 14 months’ imprisonment, a term one month below the 15- to 20-

month Guidelines range, and one year of supervised release. On appeal, counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no

meritorious grounds for appeal, but questioning the reasonableness of Alvarez’s sentence.

Although advised of his right to do so, Alvarez has not filed a pro se supplemental brief.

The Government declined to file a brief. After a thorough review of the record, we

affirm.

          We review Alvarez’s sentence for procedural and substantive reasonableness,

applying “a deferential abuse-of-discretion standard.” United States v. McDonald, 850

F.3d 640, 643 (4th Cir.) (internal quotation marks omitted), cert. denied, 138 S. Ct. 208

(2017). First, we “ensure that the district court committed no significant procedural error,

such as . . . improperly calculating[] the Guidelines range, treating the Guidelines as

mandatory, failing to consider the [18 U.S.C.] § 3553(a) [(2012)] factors, selecting a

sentence based on clearly erroneous facts, or failing to adequately explain the chosen

sentence.” Gall v. United States, 552 U.S. 38, 51 (2007). If there is no procedural error,

we must also consider the substantive reasonableness of Alvarez’s sentence,

“examin[ing] the totality of the circumstances to see whether the sentencing court abused

its discretion in concluding that the sentence it chose satisfied the standards set forth in

§ 3553(a).” United States v. Gomez-Jimenez, 750 F.3d 370, 383 (4th Cir. 2014) (internal

                                             2
quotation marks omitted).     A sentence must be “sufficient, but not greater than

necessary,” to accomplish the § 3553(a) sentencing goals. 18 U.S.C. § 3553(a). “Any

sentence that is within or below a properly calculated Guidelines range is presumptively

reasonable.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014). “Such a

presumption can only be rebutted by showing that the sentence is unreasonable when

measured against the 18 U.S.C. § 3553(a) factors.” Id.

      Here, the court correctly calculated Alvarez’s advisory Guidelines range, heard

argument from counsel, provided Alvarez an opportunity to allocute, and considered the

§ 3553(a) sentencing factors. Because Alvarez has not demonstrated that his term of

imprisonment “is unreasonable when measured against the . . . § 3553(a) factors,” he has

failed to rebut the presumption of reasonableness accorded his within-Guidelines

sentence. Louthian, 756 F.3d at 306. We conclude that Alvarez’s term of imprisonment

is both procedurally and substantively reasonable.

      Turning to Alvarez’s challenge to the term of supervised release, as Alvarez

neither requested a lower term of supervised release than that imposed nor requested that

no term of supervision be imposed, we review this issue for plain error. See United

States v. Lynn, 592 F.3d 572, 578 (4th Cir. 2010). In the sentencing context, an error

affects a defendant’s substantial rights if the defendant demonstrates that the sentence

imposed “was longer than that to which he would otherwise be subject.” United States v.

Washington, 404 F.3d 834, 843 (4th Cir. 2005) (internal quotation marks omitted); see

also United States v. Hughes, 401 F.3d 540, 548 (4th Cir. 2005) (sentencing error affects

substantial rights if sentence is longer than defendant would otherwise have received).

                                            3
Here, we conclude that Alvarez has failed to demonstrate that the court’s failure to

conduct an individualized assessment with regard to supervised release resulted in a term

longer than that to which he would otherwise have been subject.

       Accordingly, we affirm the judgment of the district court. In accordance with

Anders, we have reviewed the record in this case and have found no meritorious issues

for appeal. This court requires that counsel inform Alvarez, in writing, of the right to

petition the Supreme Court of the United States for further review. If Alvarez requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Alvarez. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.


                                                                               AFFIRMED




                                             4